

Exhibit 10.17
[met10k2014exhibit1017_image1.jpg]
December 9, 2014






Ms. Esther Lee
[address redacted]




Dear Esther:


We are pleased to offer you the following sign-on payments in connection with
the beginning of your employment with MetLife Group, Inc. in the position of
Executive Vice President and Global Chief Marketing Officer, subject to the
approval of MetLife’s Compensation Committee and Board of Directors.


Sign-On Payments


Based on the information you provided us, we understand you will forfeit certain
compensation awards from your current employer if you accept employment with us.
With the understanding you will be joining MetLife shortly after the 2014
performance year, and as a result not eligible for certain incentive
compensation from your current employer for such performance period, we
recommend the following to MetLife’s Compensation Committee and Board of
Directors:


•
Should you leave your current employer prior to the payment of your 2014 cash
incentive, MetLife will make a one-time cash sign-on payment of up to $150,000
to you. MetLife will determine the amount of the payment based on its
determination of the amount of your 2014 cash incentive that you forfeited.
MetLife will make this payment to you in the first paycheck following thirty
(30) calendar days of your start date with MetLife, subject to appropriate
verification of loss/forfeiture. Please understand that if you voluntarily
terminate your employment with us prior to the first anniversary of your start
date with MetLife, you will be required to repay the full amount of this payment
without regard to amounts withheld.



•
Should you leave your current employer prior to the vesting of your Restricted
Stock Units that are scheduled to vest in January 2015, MetLife will make a
one-time cash sign-on payment of up to $250,000 to you. MetLife will determine
the amount of the payment based on its determination of the amount you
forfeited. MetLife will make this payment to you in the first paycheck following
thirty (30) calendar days of your start date with MetLife, subject to
appropriate verification of loss/forfeiture. Please understand that if you
voluntarily terminate your employment with us prior to the first anniversary of
your start date with MetLife, you will be required to repay the full amount of
this payment without regard to amounts withheld.



•
MetLife will make a one-time cash sign-on payment of $250,000 to you to help
address the Restricted Stock Units that otherwise would have vested in 2016,
paid to you within thirty





--------------------------------------------------------------------------------



(30) calendar days after the first anniversary of your start date with MetLife,
subject to appropriate verification of loss/forfeiture. Please understand that
if you voluntarily terminate your employment with us prior to the second
anniversary of your start date with MetLife, you will be required to repay the
full amount of this payment without regard to amounts withheld.


•
MetLife will make a one-time cash sign-on payment of $35,000 to you to further
assist you with your transition to MetLife, paid to you within thirty (30)
calendar days of your start date.





--------------------------------------------------------------------------------



MetLife Group, Inc. will make each of these cash sign-on payments to you in a
lump sum less applicable taxes and other required withholding. Payments will be
made to you only if you maintain continuous employment and satisfactory
performance through each payment date. You may not defer these payments.


Other Terms


This is not an employment contract, and does not represent a guarantee of
continued employment for any period of time. Employment at MetLife is
“employment at will,” which means that either you or MetLife may terminate the
relationship at any time with or without cause or notice. For the avoidance of
doubt, this letter supersedes any and all other letters or oral statement
previously provided to you on the subject of cash sign-on payments from MetLife,
and such other letters or statement are hereby null and void and of no further
effect.


Sincerely,
I accept this offer.
 
 
MetLife, Inc.
 
 
 
By:  /s/ Steven A. Kandarian                             
By:  /s/ Esther Lee                                            
Steven A. Kandarian
Esther Lee
Chairman, President &
 
Chief Executive Officer
 
MetLife, Inc.
Date: 12/9/2014                                                
 
 







